Exhibit 10.19 April 21, 2016 Keith Orford c/o Calithera Biosciences, Inc. 343 Oyster Point Boulevard, Suite 200 South San Francisco, CA 94080 Re: Amended and Restated Offer Letter Dear Keith: On behalf of Calithera Biosciences, Inc. (“Calithera Biosciences” or the “Company”), I am pleased to offer you continuing employment with the Company on the terms set forth below. This offer letter will supersede and replace in full the prior offer letter entered into by and between you and the Company dated January 14, 2015 (the “Prior Offer Letter”) (excluding that certain Proprietary Information and Inventions Agreement dated January 30, 2015 (the “Proprietary Information Agreement”), which shall remain in full force and effect). 1.Position and Employment Start Date.Effective as of May 2, 2016, your position with the Company will be as Senior Vice President, Clinical Development, reporting to Susan Molineaux, Ph.D., CEO. During the term of your employment with the Company, you will devote your best efforts and substantially all of your business time and attention to the business of the Company, except for approved vacation periods and reasonable periods of illness or other incapacities permitted by the Company’s general employment policies.
